Citation Nr: 1204902	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in May 2011, at which time the matters were remanded for the Veteran to be afforded a VA audiological examination in connection with his claims of service connection.  That development having been completed, the case is once again before the Board.  

The Board notes that after issuance of the last supplemental statement of the case (SSOC) in August 2011 and before the case was returned to the Board in October 2011, additional medical evidence consisting of a September 2011 addendum to a July 2011 VA examination report was received.  Generally, when the agency of original jurisdiction (AOJ) receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board, the AOJ is required to furnish the Veteran and his representative an SSOC.  38 C.F.R. § 19.31 (2011).  Although the AOJ did not comply with this requirement, 
in light of the Board's favorable determination below regarding the Veteran's claims for service connection for hearing loss and tinnitus, the Board finds it unnecessary to remand these matters for initial consideration of the additional evidence by the AOJ.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is likely attributable to noise exposure in service.

2.  The Veteran suffers from tinnitus that is likely related to noise exposure in service.
CONCLUSION OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma in service.  Specifically, he states that these disabilities are related to his combat noise exposure during service in Vietnam.  Thus, the Veteran contends that service connection is warranted.

The Veteran's service personnel and treatment records are negative for complaints of or treatment related to hearing loss or tinnitus.  The Veteran's September 1966 entrance examination and his November 1968 separation examination showed hearing within normal limits for VA purposes.  Specifically, the report of a September 1966 audiogram recorded the Veteran's pure tone auditory thresholds as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
n/a
-5 (0)
LEFT
5 (20)
0 (10)
-5 (5)
n/a
0 (5)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses represents ISO units, which allows for comparison with current audiometric standards.)  

The report of a November 1968 audiogram recorded the Veteran's pure tone auditory thresholds as follows.  





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
n/a
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
n/a
5 (10)

(Although this audiogram was conducted in 1968, after the switch to an ISO standard had been made, it was noted on the examination report that the ASA standards were applied.  Accordingly, a conversion to ISO standards has been made in parentheses for comparison purposes.)

Post-service medical records reflect a current diagnosis of bilateral sensorineural hearing loss and tinnitus.  Based on the results of a December 2007 private audiogram from Lakeshore Ear, Nose, and Throat (ENT) Center, the Veteran was diagnosed with bilateral sensorineural hearing loss.  In a January 2008 letter, Dr. R.E.B., a physician specializing in otology/neuro-otology at Lakeshore ENT Center, opined that the Veteran's hearing loss was most likely related to his combat noise exposure during the Vietnam War.  Dr. R.E.B. noted that the Veteran had a history of exposure to combat noise during service from 50 caliber machine guns, mortars, M-60 machine guns, mines, and grenades.  Dr. R.E.B. made no reference to tinnitus.

In September 2008, the Veteran underwent VA audiological examination.  Audiometric testing showed that the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  He was diagnosed with bilateral sensorineural hearing loss and it was noted that the Veteran had constant bilateral tinnitus.  It was recorded that the Veteran was an armored personnel carrier driver and gunner during military service.  The VA audiologist did not provide an opinion at that time as the Veteran's claims file was not available for review.  In December 2008, the VA audiologist reviewed the claims folder, noting that the Veteran's hearing was within normal limits on both entrance and discharge from service.  It was also noted that there was no significant threshold shift.  The VA audiologist opined, therefore, that it was not likely that the Veteran's current hearing loss and tinnitus were related to military service.

Upon remand from the Board, the Veteran was afforded another VA audiological examination in July 2011.  Audiometric testing confirmed that the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The audiologist diagnosed bilateral sensorineural hearing loss and noted the Veteran's complaints of recurrent tinnitus.  The audiologist then opined that the Veteran's bilateral hearing loss was not at least as likely as not related to his military service.  The audiologist reasoned that audiometric testing at entrance to and separation from service revealed hearing within normal limits, bilaterally.  She also noted that no standard threshold shifts were found, stating that the military defines a standard threshold shift as an average shift of 10 decibels or greater at 2000, 3000, and 4000 hertz, or a shift of 15 decibels or greater at any single frequency at 1000, 2000, 3000, or 4000 hertz.  

As to the Veteran's reported tinnitus, the audiologist noted that the Veteran complained of constant bilateral tinnitus that began many years ago.  The Veteran reported no specific event or incident associated with military service.  The audiologist also noted that Dr. R.E.B. had made no mention of tinnitus.  Quoting from the "Tinnitus Handbook," the VA audiologist stated that "'a diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event."  The audiologist then indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with his diagnosed hearing loss, reasoning that tinnitus is known symptom associated with hearing loss.  

The July 2011 VA audiological examination report was returned to the VA audiologist for an addendum.  It was noted that the audiologist had failed to consider application of the holding in Hensley v. Brown, 5 Vet. App. 155, 160 (1993), wherein it was held service connection for hearing loss may be warranted when hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.

In September 2011, the VA audiologist who had conducted the July 2011 audiological examination again reviewed the claims folder, noting that the threshold shifts demonstrated on examination in November 1968 failed to indicate an improvement in the Veteran's hearing during active service.  She further stated that it is generally accepted that exposure to mortars and gunfire during combat could cause hearing loss and tinnitus.  The audiologist concluded that, given the severity and configuration of the Veteran's hearing loss, a relationship between his current hearing loss and service did exist.  She also noted no evidence of post-service occupational or recreational noise exposure.  The VA audiologist thus opined that the Veteran's current hearing loss and tinnitus were at least as likely as not caused by or a result of military service.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, in service noise exposure is conceded.  Indeed, the Veteran's service personnel records document that he served in the Republic of Vietnam from May 1967 to May 1968 and that his military occupational specialty was an Armor Intelligence Specialist.  He was awarded a Purple Heart and received the Combat Infantry Badge.  This information is indicative of participating in combat with the enemy.  Because exposure to loud noise is consistent with the circumstances, conditions, and hardships of service in Vietnam as an Armor Intelligence Specialist, the Board accepts the Veteran's lay statements as sufficient evidence that he was exposed to loud noise during service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Thus, the question is one of nexus.  

At the outset, the Board notes that while the September 2008 VA audiologist provided a negative nexus opinion in her December 2008 addendum, the Board found that opinion to be inadequate in its May 2011 remand.  Further, although in July 2011 the VA audiologist initially concluded that the Veteran's hearing loss was not related to service because the Veteran had normal hearing at separation, upon further consideration of the evidence of record, to include the severity and configuration of the Veteran's hearing loss, and the type of noise exposure experienced in service, and application of the holding in Hensley, supra, the VA audiologist determined that the Veteran's current loss was at least as likely as not related to his conceded in-service noise exposure.  The Board finds that the VA audiologist's addendum opinion is supported by an adequate rationale.  Further, the private medical evidence of record also supports a nexus between the Veteran's current hearing loss and service.  Although it does not appear as though Dr. R.E.B. reviewed the Veteran's service records, his opinion detailed the type of in-service noise exposure experienced by the Veteran.  Additionally, Dr. R.E.B. has an apparent specialty in otology/neuro-otology.  

As to the Veteran's tinnitus, the VA audiologist initially indicated that it was a symptom of his bilateral hearing loss.  Upon reconsideration of her negative nexus opinion with regard to his hearing loss, she opined that the Veteran's tinnitus was also related to his in-service noise exposure.  Given that the VA audiologist had previously indicated that noise-induced tinnitus requires a diagnosis of noise-induced hearing loss, which the Veteran now has, the Board finds that the VA audiologist's favorable opinion regarding the Veteran's tinnitus is also supported by an adequate rationale.  

Here, given the credible account of in-service noise exposure and after reviewing all the evidence on file, the Board finds no adequate basis to reject the VA or private medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


